*144OPINION OF
THE COURT.
This action was brought on a promissory note given by defendants, to [William E.] Hacker, Brother & Co., at Philadelphia. The defendants first pleaded jointly that one of them was garnisheed by Berryhill, a creditor of Hacker & Brother, against whom judgment was obtained. The case of garnishee is still pending, and that was pleaded in abatement. Also a single plea of Stevens was filed, setting up the same defense. Motion by plaintiff to withdraw the single plea — and the court directed the plea to be withdrawn as unnecessarily incumbering the record.
[For subsequent proceedings, see Case No. 5,887.]